Case: 20-40036        Document: 00515526169             Page: 1      Date Filed: 08/13/2020




             United States Court of Appeals
                  for the Fifth Circuit                                   United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                   No. 20-40036                            August 13, 2020
                                Conference Calendar                         Lyle W. Cayce
                                                                                 Clerk

 United States of America,

                                                                   Plaintiff—Appellee,

                                          versus

 Roberto Rosales, Jr.,

                                                               Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 1:18-CR-621-1


 Before Jones, Clement, and Haynes, Circuit Judges.
 Per Curiam:*
         The attorney appointed to represent Roberto Rosales, Jr., has moved
 for leave to withdraw and has filed a brief in accordance with Anders v.
 California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
 Cir. 2011). Rosales has filed a response. The record is not sufficiently


         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
 not be published and is not precedent except under the limited circumstances set forth in
 5TH CIR. R. 47.5.4.
Case: 20-40036       Document: 00515526169       Page: 2    Date Filed: 08/13/2020




                                 No. 20-40036


 developed to allow us to make a fair evaluation of Rosales’s claims of
 ineffective assistance of counsel; we therefore decline to consider the claims
 without prejudice to collateral review. See United States v. Isgar, 739 F.3d
829, 841 (5th Cir. 2014).
        We have reviewed counsel’s brief and the relevant portions of the
 record reflected therein, as well as Rosales’s response. We concur with
 counsel’s assessment that the appeal presents no nonfrivolous issue for
 appellate review.     Accordingly, the motion for leave to withdraw is
 GRANTED, counsel is excused from further responsibilities herein, and the
 APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2